Title: To George Washington from Major General Israel Putnam, 8 October 1777
From: Putnam, Israel
To: Washington, George



Fish kill [N.Y.] 6 OClock Wednesday Morning 8th October 1777
Dear General

Its with the Utmost Reluctance I now sit Down to inform you that the Enemy After Making a Variety of Movements up & down North river, landed on the Morning of the 4th Inst. about 3000 Men at Tarry Town, & after Making an excursion about five Miles up the Country, they retu[r]ned & embarked, the Morning following the[y] Advanced up Near Kings Ferry & landed On the East side of the river, but in the

Evening part of them reembarked & the Morning After Landed a Little above Kings Ferry on the West side, but the Morning being so exceeding foggy, concealed their Scheam & Prevented us from giving any Idea what Number of Troops they Landed, in about Three Hours we discoverd a large Fire at the Ferry, which we Immagined to be the Store Houses, upon which it was Thought they Only Landed with a View of Destroying the said Houses. The Picquet & Scouts which we had Out, could not learn the Exact Number of the Enemy which were Remaining on the East side the River, but from the Best Accounts they were about 1500. At this same time a Number of Ships, Galleys &c. with about 40 Flat Bottomed Boats made every Appearance of their Intentions to land Troops, both at Fort Indepandance, & Peeks kill Landing, Under all these Circumstances & my strength being not more than 1200 Continental Troops & three Hundred Militia Prevented me from Detaching off a Party to attact the Enemy that Lay On the East side the River. After we had thought it Impractable to quit the Hightes (which we had then Possession off) & Attact the Enemy, Brigadier General Parsons & myself went to Reconnoitre the ground near to the Enemy, and on Our return from thence we was Allarmed with a very heavy & hot firing, both of small Arms & Cannon at Fort Montgomery which Immediately Convinced me that they Enemy had landed a large Body of Men in the Morning at the Time & Place before Mentioned, upon which Immediately Detached of 500 Men to reinforce the Garrison, but before they could Possible cross the River to their Assistance, they Enemy (which was far Superior in Numbers) had Possessed themselves of the Fort; Never did Men behave with more Spirit & Activity than Our Troops upon this Occasion. they Repulsed the Enemy three times, which were in Number (at Least) five to One, Governor George & General James Clintons were both Present, but the Ingagment Continueing untill Dusk of the Evening, gave them both an Oppertunity together with Several Officers & a Number of Privates to Make their Escape; The loss of the Enemy in this Affair Governor Clinton thinks must be very Considerable. Our loss Killd & Wounded is by no Means Equal to what he Might have Expected, General James Clinton was Wounded in the Thigh but I hope not Mortal—Governor Clinton arrived at Peeks kill the same Evening about 11 OClock & with the Advice of him, General Parsons & Several Other Officers, it was thought Impossible to Maintain the Post at Peek kill with the Force then Present, against One that the Enemy might in a few Hours bring on the hights in our rear: It was therefore Agreed that the Stores Ought to be Immediately removed to some Secure Place & the Troops take Post at Fish kill untill a reinforcement of Militia come to their Aid, I have repeatedly informd your Excellency of the Enemys Design Against this Post, but from some Motive

Or Other, you always Differd with me in Opinion, has [as] this Conjecture of Mine has for Once proved right, I cannot omit informing you, that my real & Sincere Opinion, is that they now Mean to join General Burgoyne with the Utmost Dispatch.
I have Wrote General Gates & informd him of the Situation of Our Affairs in this Quarter, Governor Clinton is exerting himself in Collecting the Militia of this State, Brigadier Genl Parsons I have sent off to forward in the Connecticut Militia which are now Arriving in great Numbers, I therefore hope & trust that in the Course of a few Days I shall be able to Oppose the Progress of the Enemy time will not Permit Me to Add any thing More Respecting the Ingagment, only that our Loss (I believe from the best Information) does not exceed 250 Killd, Wounded, & taken Prisoners, this Eveng I intend writing you Again but am now very Buisey. I am Dr General With Sincere Regard your Very Hble Servt

Israel Putnam

